Citation Nr: 0032577	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-19 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to a compensable evaluation for fracture of 
the right radial head.

4.  Entitlement to a compensable evaluation for fracture of 
the right fibular head.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  The Board remanded this case to the 
RO in March 2000 for additional development.  The RO has now 
returned the case to the Board for further appellate review.  
The issues of entitlement to service connection for 
gastroenteritis and peptic ulcer disease will be addressed in 
the remand appended to this decision.

The Board observes that, by decision dated March 2000, it 
affirmed the denial of several of the veteran's claims of 
entitlement to service connection on the basis that the 
claims were not well grounded.  On November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 38 
U.S.C. §§ 5100-5103A, 5106-7, 5126).  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).  
Accordingly, the Board refers the previously denied claims to 
the RO.  The RO should inform the veteran that he may file a 
motion to have these claims reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's fracture of the right radial head is not 
manifested by any subjective complaints or objective 
findings.

3.  The veteran's fracture of the right fibular head is not 
manifested by any subjective complaints or objective 
findings.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for fracture of 
the right radial head have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5212 (2000).

2.  The criteria for a compensable evaluation for fracture of 
the right fibular head have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1998 rating decision, the RO granted service 
connection for fractures of the right radial head and the 
right fibial head and assigned noncompensable evaluations 
effective from December 1997.  The veteran filed a Notice of 
Disagreement (NOD) to the initial June 1998 rating decision.  
Therefore, the veteran's claims are original claims placed in 
appellate status by an NOD taking exception with the initial 
rating award.  The VA has a duty to assist the veteran in the 
development of facts pertinent to these claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 
114 Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. 
§ 5103A).  In the present case, the Board finds that the RO 
has fulfilled its duty to assist the veteran and that all 
relevant facts and pertinent information have been fully 
developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Separate ratings may 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In relation to the present appeal, the veteran's service 
medical records show that, in September 1980, he sustained a 
non-displaced fracture of the right fibular head with a 
subluxation of the tibia fibula joint.  In April 1982, it was 
observed that the veteran had no sequelae from the broken 
right fibula.  In April 1987, the veteran sustained a non-
displaced fracture of the radial head of the right elbow 
during a motorcycle accident.  The arm was placed in a splint 
and, within a few months, it was observed to have a full 
range of motion.

The VA examinations of February 1998 and May 1999 included no 
complaints or findings related to the right radial head or 
the right fibular head.  During a VA examination in June 
2000, the veteran reported that he injured his right forearm 
during active service and that it was placed in a cast.  He 
reported no further injury, complaints, or residuals after 
the initial injury.  The physical examination made no 
objective findings, the x-ray report was negative, and the 
examiner found the right upper extremity to be fully 
functional.

The veteran also reported that he fractured his right leg 
while playing football in service.  He reported no further 
injury, complaints, or residuals after the initial injury.  
The physical examination made no objective findings, the x-
ray report was negative, and the examiner found the right 
lower extremity to be fully functional.

The veteran's fracture of the right radial head has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2000).  Under this 
Diagnostic Code, a 10 percent evaluation is warranted for 
malunion of the radius with bad alignment.  A 20 percent 
evaluation requires nonunion of the radius of the major or 
minor upper extremity in the upper half.  A 20 percent 
evaluation is also provided for nonunion in the lower half 
with false movement and without loss of bone substance.  A 30 
percent evaluation requires nonunion in the lower half with 
false movement with loss of bone substance or deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5212 (2000).

The veteran's fracture of the right fibular head has been 
assigned a noncompensable schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  Under 
Diagnostic Code 5262, impairment of the tibia and fibula with 
slight knee or ankle disability warrants assignment of a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
manifestations involving moderate knee or ankle disability, 
and a 30 percent evaluation is contemplated for malunion of 
the tibia and fibula with marked knee or ankle disability.  
For assignment of a 40 percent evaluation, there must be a 
showing of nonunion of the tibia and fibula with loose motion 
and requiring a brace.

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against the assignment 
of a compensable evaluation for either disability.  The 
record, including radiologic findings and physical 
evaluations, simply contains no medical evidence of a current 
disability.  Notably, the veteran reports no impairment of 
the relevant areas since the initial injuries.  In the 
absence of any current symptomatology, the benefit sought on 
appeal must be denied.  The Board finds it unnecessary to 
consider the application of alternative Diagnostic Codes or 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) as they do not provide for a compensable evaluation in 
the absence of any current disability.



ORDER

A compensable evaluation for fracture of the right radial 
head is denied.

A compensable evaluation for fracture of the right fibular 
head is denied.


REMAND

The veteran believes that he currently suffers from gastritis 
or peptic ulcer disease that began during his period of 
active service.  During the pendency of this appeal, the 
provisions of 38 U.S.C.A. § 5107, which concern the VA's duty 
to assist the veteran with the development of facts pertinent 
to his claim, have been substantially revised.  The prior 
provisions of 38 U.S.C.A. § 5107 required that the VA assist 
a veteran with the development of facts pertinent to a 
"well-grounded" claim for benefits, whereas the revised 
version of this statute contains no such requirement and 
instead requires more generally that the VA assist a veteran 
with the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, 114 Stat. 2096 
(2000).

In relation to the present appeal, the veteran's service 
medical records indicate that he was diagnosed with gastritis 
in December 1978 when he presented with complaints of blood 
in his stool and abdominal pain.  In April 1979, the veteran 
reported vomiting and dry heaves.  Tenderness to palpation 
was present in all quadrants of the abdomen and the veteran 
was diagnosed with gastritis.  In September 1985, the veteran 
presented with an upset stomach, dry heaves, and diarrhea.  
He had hyperactive bowel sounds and was determined to be 
dehydrated.  The veteran presented with complaints of blood 
in his stool and epigastric distress in November 1990.  
Physical examination found a soft abdomen, hyperactive bowel 
sounds, and diffuse epigastric tenderness, with no masses, 
rebound, or guarding.  He was diagnosed with acute 
gastroenteritis.  At a follow-up visit later in the month, 
his condition was described as resolved.

During a February 1998 VA examination, the veteran reported 
that he was diagnosed with an ulcer while in service.  He 
presently used Mylanta and Pepto-Bismol as needed for 
epigastric distress and had diarrhea approximately once per 
week.  He had no vomiting, hemoptysis, melena, recent weight 
change, or signs of anemia.  His blood count and an upper 
gastrointestinal series were normal.

VA outpatient records show that the veteran presented in May 
1999 with complaints of blood in his stool.  In December 
1999, he was assessed with stable gastritis.  During a VA 
examination in June 2000, the veteran reported that he 
started having blood in his stools and diarrhea after eating 
spicy foods in service.  Presently, the veteran had blood in 
his stool once or twice per week and occasional diarrhea, 
dependent on the food that he had eaten.  He had no 
hematemesis, melena, anemia, or weight loss.  The physical 
examination made no objective findings and an air contrast 
upper gastrointestinal series found no abnormality.  The 
veteran was diagnosed with hematochezia.  The examiner 
commented that he believed that the veteran had a lower 
gastrointestinal bleed and recommended a colonoscopy to 
determine the source.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

Under these circumstances, further review by the RO on the 
merits with consideration of the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (which was essentially 
retained under the new legislation) should be accomplished to 
afford the veteran due process of law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  With regard to post-service records, the RO on 
remand should ensure that the veteran is provided with the 
opportunity to provide an accurate medical history of 
treatment for the claimed disabilities since service.  The RO 
should then ensure that the assistance set forth in the 
Veterans Claims Assistance Act to obtain such records is 
accomplished.

Finally, the Board notes that the most recent VA examiner 
suggested that the veteran may have a gastrointestinal 
disability different from his present diagnosis, and 
recommended further diagnostic testing.  Also, the examiner 
provided no opinion as to whether any current 
gastrointestinal disability was related to the veteran's 
symptomatology during active service.  Under the recently 
enacted legislation, VA examinations and opinions are 
required if certain criteria are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A). Given these amended statutory provisions 
regarding assistance to the veteran and absence of medical 
examination reports regarding current diagnoses and the 
relationship to service, the Board is of the opinion that it 
may not properly proceed with appellate review of these 
issues until additional development has been accomplished.  
Also, the Board observes that in its March 2000 remand, it 
requested an opinion as to the etiology of the veteran's 
gastrointestinal disorder.  The Court has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his 
gastrointestinal symptoms, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA specialty 
examination in connection with his 
service connection claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
clinical and special test findings should 
be reported.  The examiner should clearly 
report the nature, extent, and etiology 
of any current disability.  As to any 
such disability which is diagnosed, the 
examiner should offer an opinion as to 
the relationship, if any, to the 
veteran's military service.  A complete 
rationale for any offered opinion with 
specific references to the record must be 
provided by the examiners.

3.  The RO should review the claims files 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 


The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran and his representative 
have the right to submit additional evidence and argument in 
support of the matter addressed in this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

